DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 21, 2017; January 24, 2018; and February 5, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because (a) reference character “206B” has been used to designate both a desktop computer and a laptop computer (Fig. 2); (b) unlabeled boxes 342-350 and 362-372 should be provided with descriptive labels; (c) in Fig. 4, reference character 406, “alter” should be “altering” and in reference character 408, “sytem” should be “system”; and (d) the trademarked terms in reference characters 502 and 504 should be provided with proper attribution as trademarks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 6, “method, and” should be “method and”.
In paragraph 7, “data includes” should be “data include”.   Examiner notes that “data” is the plural of “datum” and that the specification contains multiple instances of the term “data” being used as singular.  Examiner requests that all such instances be corrected.  Examiner has found further instances of this error in paragraphs 12, 14, and 61.
In paragraph 10, “historical trend analysis … are applied” should be “historical trend analysis … is applied”.
In paragraph 11, “via cognitive” should be “via a cognitive”.
In paragraph 12, “and user calendar” should be “and a user calendar”.
In paragraphs 14 and 47, the comma should be deleted after “such as”.
In paragraph 20, one of the two consecutive semicolons should be deleted.
In paragraph 29, “specify location” should be “specify a location”.
In paragraph 42, “method, and” should be “method and”; “altering a user” should be “altering of a user”.
In paragraph 47, “122, and a” should be “122 and a”.
In paragraph 51, “cognitive process” should be “cognitive processes”; “preferences enabling” should be “preferences, enabling”.
In paragraph 52, “systems, and various” should be “systems and various”.
In paragraph 53, “such as, for example” should be merely “such as”.
In paragraph 55, “networks and networking components 312” should be “networks and networking components 314”.
In paragraph 58, “354 virtual” should be “364; virtual”.
In paragraph 62, “cognitive process” should be “cognitive processes”.
In paragraph 63, “altering a user” should be “altering of a user” (two instances); “include for example” should be “include, for example”; “their normal day to day” should be “his normal day to day (alternatively, “her normal day to day,” “his or her normal day to day”, or changing “user” to “users”).
In paragraph 64, the comma before “and calendar” should be deleted.
In paragraph 66, “altering a user” should be “altering of a user”.
In paragraph 67, “drawing” should be “drawings”.
Appropriate correction is required.
The abstract of the disclosure is objected to because “method, and” should be “method and” and “altering a user” should be “altering of a user”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms GOOGLE, FACEBOOK, EBAY, AMAZON, FANDANGO, TICKETMASTER, ACTIVE.COM, YELP, SPOTIFY, PANDORA, and ITUNES (paragraph 64), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Examiner objects to claims 1-20.
1 is objected to because of the following informalities:  “computer-implement” should be “computer-implemented”; “performs” should be “to perform”.  Appropriate correction is required.
Claims 2 and 12 are objected to because of the following informalities:  “includes” should be “including”.  Appropriate correction is required.
Claims 5 and 15 are objected to because of the following informalities:  “E-mail” should be “e-mail”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “performs” should be “to perform”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “said processor analyzing … include” should be “said processor analyzing … includes” .  Appropriate correction is required.
In addition to the above, all dependent claims lacking a comma between the number of the claim on which it depends and the body of the claim are objected to for lacking the comma.  For instance, in claim 3, “[t]he method as recited in claim 1 wherein” should be “[t]he method as recited in claim 1, wherein”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite the limitation "said altered user profile".  There is insufficient antecedent basis for this limitation in the claims.  At most, the preamble states that the method/system is for “altering a user profile,” but nowhere is it mentioned at what point the user profile is “altered”.
Claim 12 recites the limitation "the user granted access permission".  There is insufficient antecedent basis for this limitation in the claims.
The term "enhanced" in claims 1, 10, and 20 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is the baseline for determining whether performance is “enhanced” by the method/system?  How much “enhancement” must there be for the term to apply?  What is the yardstick for measuring “enhancement?”
The term "effectively" in claims 8 and 18 is a relative term which renders the claim indefinite.  The term "effectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How is the “effectiveness” of the prediction measured?  What standards are used for judging “effectiveness?”  How “effective” does the prediction have to be for the term to apply?
The term "optimal" in claims 9 and 19 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How is the “optimality” of the performance measured?  What metrics are used to determine whether performance is “optimal?”  For purposes of examination, any performance level that is higher than an equivalent system that does not automatically learn user preferences will be deemed “optimal”.
normal" in claim 20 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What differentiates a “normal” activity of the user from an “abnormal” activity?  Is there a standard for determining what qualifies as a “normal” activity?
Claims 6 and 16-17 contain the trademark/trade name WATSON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe computer software for use in controlling the operation and execution of computer systems, programs, and networks and, accordingly, the identification/description is indefinite.
Note that, while Examiner could not find concrete evidence that “Alchemy Language,” “Visual Insights,” “Concept Insights,” and “Dialog” (claims 7 and 17) are trademarked terms, all appear to be the names of products produced by IBM®.  Therefore, they suffer from the same infirmity as the use of “WATSON,” namely that it is unclear whether the terms are used to identify the source of the APIs (IBM®) or the APIs themselves.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 because they are carbon copies of the corresponding claims in the above-mentioned application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 6662177) (“Martino”) in view of Coccoli et al., “Cognitive Computing in Education,” in 12.2 J. E-learning and Knowledge Soc’y 55-69 (2016) (“Coccoli”).
Regarding claim 10, Martino discloses “[a] computer system for implementing dynamic and automatic altering [of] a user profile based on machine learning and cognitive analysis comprising: 
a processor (computer sends program information to a television and contains a mass storage device to store program applications [implying that the computer has a processor to control the program applications] – Martino, col. 6, l. 50-col. 7, l. 13); 
a live data monitoring [and] machine learning … control (in a user interface that provides a mechanism for interacting with large databases, a user profile may be generated passively by having the system “observe” user behavior; the system may build a personal preference database by extracting a model of the user’s behavior from the choices through a machine learning process; system may learn viewers’ television watching preferences by monitoring their viewing patterns [live data monitoring] – Martino, col. 2, l. 64-col. 3, l. 21); 
[wherein] said processor us[es] said live data monitoring [and] machine learning … [to] perform[]:
monitoring live data from … external data sources using machine learning … without explicit input from the user (system may learn viewers’ television watching preferences by monitoring their viewing patterns [live data monitoring] – Martino, col. 2, l. 64-col. 3, l. 21; implicit profiles may be derived from selections of resources by a user without requiring the ruler to specify any rules by which decisions are made, and a machine-learning algorithm is used to derive a model by which user preferences can be predicted – id. at abstract); 
automatically storing [an] altered user profile for the user (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [since the programs are based on the user’s taste profile, they may be considered to be part of the user profile, which is altered as the user views TV] – Martino, col. 3, ll. 16-27); and 
automatically deploying said stored user profile for multiple selected user applications enabling enhanced performance for the user (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; this profile is used to recommend television programs the user might be interested in watching; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [i.e., the profile is deployed on the device and used automatically to record TV programs, resulting in enhanced performance relative to manual programming of recording; multiple applications = recommending application and recording application] – Martino, col. 3, ll. 16-27).”  
	Coccoli discloses a “cognitive analysis control … [that] monitor[s] … data from multiple external data sources using … cognitive analysis (IBM WATSON is a full-featured cognitive computing system for the research and development of cognitive systems and services – Coccoli, sec. 3, first two paragraphs; WATSON’s performance on Jeopardy! is due to the capacity to answer open questions by crawling [monitoring] both structured and unstructured data [i.e., from multiple sources] – id. at past paragraph on p. 61)….”
Coccoli and the instant application both relate to cognitive computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to monitor data from multiple sources using cognitive analysis, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide necessary data for a system capable of handling complex tasks such as data mining and knowledge management.  See Coccoli, sec. 1, first two paragraphs.

Claim 1 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 11, Martino, as modified by Coccoli, discloses “control code stored on a computer readable medium (computer sends program information to a television and contains a mass storage device [computer readable medium] to store program applications [control code] – Martino, col. 6, l. 50-col. 7, l. 13), and … [that] said processor uses said control code to implement dynamic and automatic altering [of] the user profile (implicit profiles are derived from the selections of resources by a user without requiring the user to specify any rules by which selections are made; a machine learning algorithm is used to derive a model by which user preferences can be predicted [so the alteration of the user profile is automatic by means of the machine learning algorithm and dynamic as the algorithm runs] – Martino, abstract).”  

Regarding claim 16, Martino, as modified by Coccoli, discloses “said processor monitoring live data from multiple external data sources using machine learning and cognitive analysis without explicit input from the user includes said processor analyzing real time data via at least one of [WATSON] and other selected cognitive application programming interfaces (APIs) (it is natural to collect, extract, abstract, and analyze large amounts of data to realize intelligent systems that are able to react in real time to external stimuli – Coccoli, p. 57, first full paragraph; WATSON has made a significant contribution to the recent growth of cognitive computing applications and is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to analyze real time data using WATSON, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide necessary data for a system capable of handling complex tasks such as data mining and knowledge management.  See Coccoli, sec. 1, first two paragraphs.

Claim 6 is a method claim corresponding to system claim 16 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 17, Martino, as modified by Coccoli, discloses that “said processor analyzing real time data via at least one of [WATSON] and other selected cognitive application programming interfaces (APIs) include said processor analyzing real time data via at least one of Alchemy Language, Concept Insights, Dialog, and Visual Insights (it is natural to collect, extract, abstract, and analyze large amounts of data to realize intelligent systems that are able to react in real time to external stimuli – Coccoli, p. 57, first full paragraph; Concept Insights looks for associations of concepts based on Wikipedia and identifies explicit links, in which a document directly mentions a concept, and implicit links, which connect input documents to relevant concepts that are not directly mentioned – id. at sec. 3, first two paragraphs).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to analyze real-time data using Concept Insights, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to provide insights into the data analyzed by exploring explicit and implicit links among concepts in the data.  See Coccoli, pp. 60-61, paragraph spanning both pages.

Claim 7 is a method claim corresponding to system claim 17 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 18, Martino, as modified by Coccoli, discloses that “said processor monitoring live data from multiple external data sources using machine learning and cognitive analysis without explicit input from the user includes said processor effectively predicting user preferences by data analysis via [a] cognitive process from said multiple external data sources (cognitive computing may be used to provide users with suggestions about products that are related to ones they are viewing or have put in their wish lists based on their preferences – Coccoli, p. 56, last full paragraph; IBM WATSON is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs; WATSON’s performance on Jeopardy! is due to the capacity to answer open questions by crawling [monitoring] both structured and unstructured data [i.e., from multiple sources] – id. at past paragraph on p. 61).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to predict user preferences via a cognitive process, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would See Coccoli, p. 56, past full paragraph.

Claim 8 is a method claim corresponding to system claim 18 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 19, Martino, as modified by Coccoli, discloses that “said processor monitoring live data from multiple external data sources using machine learning and cognitive analysis without explicit input from the user includes said processor automatically selecting user profile updates based on identifying user interests and preferences enabling optimal performance (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs; system can alert users to desirable upcoming programs [i.e., programs interesting and preferable to the user] and, with the addition of a storage device, automatically record these programs when the viewer is absent [recording of program = update of user profile] – Martino, col. 3, ll. 16-27).”  

Claim 9 is a method claim corresponding to system claim 19 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 20, Martino, as modified by Coccoli, discloses that “said processor automatically deploying said stored user profile for multiple selected user applications enabling enhanced performance for the user includes the user continuing to perform normal activities and the user receiving system suggestions based on said stored user profile (an example of an implicit profile is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV viewing = normal activity]; the system builds a profile of the viewer’s tastes, which is used to recommend [suggest] television programs that the user might be interested in watching – Martino, col. 3, ll. 16-27).”

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Coccoli and further in view of Jiao et al. (US 20170103180) (“Jiao”).
Regarding claim 12, neither Martino nor Coccoli appears to disclose explicitly the further limitations of the claim.  However, Jiao discloses that “said processor receiv[es] … user granted access permission to predefined external data sources, and said external data sources granted access permissions [are] dynamically monitored without any further manual input from the user (system can use device data [external data source] generated by activity monitoring devices in combination with profile data – Jiao, paragraph 40; activity data may include pace, distance, elevation, heartbeat, and/or other information relating to user activity [so they are dynamically monitored without input from the user] – id. at paragraph 41; activity monitoring devices can store their data in a device database, and the system may only use device data if a user has specifically opted-in and given permission for the data to be accessed by the system – id. at paragraph 42).”  
Jiao and the instant application both relate to user-granted data access systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Coccoli to allow the user to grant data access permissions and to monitor those data without further input from the user, as disclosed by Jiao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect privacy and prevent un authorized access to potentially sensitive information.  See Jiao, paragraph 42.

Claim 2 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

s 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Coccoli and further in view of Gonzáles Castaño et al. (US 20170093722) (“Gonzáles Castaño”).
Regarding claim 13, neither Martino nor Coccoli appears to disclose explicitly the further limitations of the claim.  However, Gonzáles Castaño discloses that “said processor monitoring live data from multiple external data sources includes said processor monitoring system and network user metrics (in a system for optimizing network traffic, a network metrics manager stores, monitors and processes network metrics from a plurality of network devices [network users] – Gonzáles Castaño, paragraph 64).”  
Gonzáles Castaño and the instant application both relate to the monitoring of networked resources and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified and combination of Martino and Coccoli to monitor system and network user metrics, as disclosed by Gonzáles Castaño, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to optimize the performance of the networks.  See Gonzáles Castaño, abstract.

Claim 3 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Martino, as modified by Coccoli and Gonzáles Castaño, discloses that “said processor monitoring system and network user metrics includes said processor monitoring at least one of social media, online purchase history, and user applications (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV = user application]; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs – Martino, col. 3, ll. 16-27).”  

.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Coccoli and Gonzáles Castaño and further in view of Chan et al. (US 20160379253) (“Chan”).
Regarding claim 15, neither Martino, Gonzáles Castaño, nor Coccoli appears to disclose explicitly the further limitations of the claim.  However, Chan discloses that “said processor monitoring user applications includes said processor monitoring at least one of user [e]-mail and [a] user calendar (in a method for the generation of advertising content based on users’ needs and use cases, social media are monitored to generate a history of user interest and a current interest of a user is determined based in part on calendar entries of the user – Chan, abstract).”  
Chan and the instant application both relate to the generation of user profiles and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino, Gonzáles Castaño, and Coccoli to build a user profile by monitoring a user calendar, as disclosed by Chan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to monitor the user’s schedule, thereby enabling it to provide more timely recommendations than it would be able to if it did not have calendar access.  See Chan, abstract.

Claim 5 is a method claim corresponding to system claim 15 and is rejected for the same reasons as given in the rejection of that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125      

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125